NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2468-19

JOANN LOPEZ,

           Plaintiff-Appellant,

v.

LORRAINE CUTILLO,

     Defendant-Respondent.
________________________

                    Submitted March 10, 2021 – Decided July 22, 2021

                    Before Judges Sumners and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Ocean County, Docket
                    No. FM-15-0436-18.

                    Fusco & Macaluso Partners, LLC, attorneys for
                    appellant (Amie E. DiCola, on the brief).

                    Greenbaum, Rowe, Smith & Davis LLP, attorneys for
                    respondent (Jeanette Russell, of counsel and on the
                    brief).

PER CURIAM
      In this dissolution matter, plaintiff Joann Lopez appeals from portions of

the Family Part's January 7, 2020 Dual Final Judgment of Divorce. On appeal,

plaintiff challenges the trial judge's alimony award to defendant Lorraine

Cutillo, as well as the judge's decision not to enforce two alleged debts. Because

the trial judge's factual findings are supported by substantial evidence and her

legal conclusions comport with applicable law, we affirm.

      The parties were married on March 31, 2012. Plaintiff filed a complaint

for divorce on October 10, 2017. No children were born during the marriage,

but plaintiff has one child from a previous relationship, J.L., born in January

2011. With the exception of alimony, two alleged debts, and attorney's fees, all

aspects of the divorce were resolved by consent orders.

      Plaintiff has been a police officer since 2001. At the time of the trial, she

was a Detective Sergeant for the Newark Police Department.             During the

marriage, plaintiff was the primary wage earner. Her form 1040 wages for the

years 2016 through 2018 were: $130,163 in 2016; $123,906 in 2017; and

$120,260 in 2018. For the purposes of alimony, the judge found plaintiff's

annual income was $120,000.

      Defendant earned substantially less during the marriage and has a sporadic

employment history. In 2006, she was diagnosed with a cardiac condition which


                                                                             A-2468-19
                                        2
impedes the electoral impulses on the left side of her heart. Before suffering

from a sudden cardiac arrest in November 2016, defendant purchased items at

auctions to refurbish and sell on eBay for income. Since the cardiac arrest,

defendant has been able to engage only in sedentary work. She also manages

and collects rental income from a building she co-owns with her sister and sister-

in-law in Hoboken. For the purposes of alimony, the parties stipulated that

defendant's annual income is $33,000.

      Before meeting plaintiff, defendant co-owned a home in Brick, New

Jersey, with her friend, Cynthia. In 2003, Cynthia moved to Florida and sold

her interest in the home to plaintiff. Plaintiff assumed and refinanced the

mortgage, using the proceeds to purchase Cynthia's equity. After refinancing,

plaintiff was the only person encumbered by the mortgage.

      Plaintiff has paid the mortgage, homeowner's insurance, and property

taxes from the time she moved into the home in 2003. All other household

expenses were split evenly before and during the marriage. The only financial

aspect of the relationship that changed between the parties after they were

married was that defendant received health insurance benefits as plaintiff's

spouse, and would reimburse plaintiff for the costs. Each party maintained

separate bank accounts and lines of credit; there was no comingling of marital


                                                                            A-2468-19
                                        3
funds. The electricity, natural gas, cable, and internet were placed in plaintiff's

name and funds were withdrawn directly from her account each month to pay

for the utilities. Defendant then reimbursed plaintiff for her half of the bills in

cash. All other expenses, including but not limited to food, entertainment,

landscaping, and pool maintenance were also equally divided, with one party

reimbursing the other, in cash, for the expenses paid on their behalf. Defendant

paid plaintiff for the cost of her health insurance benefits in advance each month.

      Since the parties separated, plaintiff's monthly expenses have decreased.

Her Case Information Sheet (CIS) listed post-marital monthly expenses totaling

more than $8,000. In June 2017, however, plaintiff left the marital home and

moved into her girlfriend's house. Her girlfriend owns the home and does not

require plaintiff to contribute to the mortgage. Instead, she pays approximately

$800 per month for the gas, electricity, cable, and internet. During cross-

examination, plaintiff conceded that the expenses listed in her CIS were inflated

by at least $2,400 per month.

      Conversely, defendant has had to rely on savings and support from her

family members to pay her bills since the parties separated. Defendant's CIS

lists $2,959 in post-marital monthly expenses, which result in annual costs that

exceed her stipulated income. Compounding the deficit, defendant's CIS did not


                                                                             A-2468-19
                                        4
contemplate the additional monthly cost of health insurance after she was

dropped from plaintiff's policy, which was estimated would increase from $364

to at least $1,000.

      At trial, disputes arose regarding two alleged debts. The first was related

to plaintiff's acquisition of Cynthia's equity in the house. Plaintiff testified that

defendant owed her $25,000 after she refinanced the mortgage. She planned to

collect the funds when the parties sold the home and retired to Florida.

Defendant conceded that she incurred a debt associated with plaintiff's purchase

of the home, but testified she owed only $13,000. She alleged that she repaid

the debt over six years by making monthly payments of $200, as the parties had

previously agreed. Neither party provided a copy of the original mortgage or

the refinancing agreement. Consequently, the record is unclear as to exactly

what debts existed before or after Cynthia's departure.

      To support her claim, plaintiff produced a document which she argued

memorialized defendant's agreement to repay the $25,000. She testified that at

some point in 2002 or 2003, the parties drafted the agreement in their living

room. The document is a poor-quality photocopy of the back of a notepad.

Some handwritten markings appear on the top of the page, but only "$25,000"

and "balance" can be made out. Because the document was not the original


                                                                               A-2468-19
                                         5
agreement, the judge did not allow it to be placed into evidence. See N.J.R.E.

1002.

        The parties also disputed an insurance reimbursement that defendant

received. Prior to the marriage, the parties took out four mortgage life insurance

policies; two in each party's name. Two of the policies included terms that

provided reimbursement of the premiums after ten years of payments without a

claim.    The monthly premiums for all of the policies were deducted from

plaintiff's checking account from the time they were initially obtained until June

2017. Because defendant smoked, the premiums due on her policy were higher.

        Plaintiff testified that the parties orally agreed that she would collect the

reimbursements on both policies when they became available, since she had paid

the premiums. Before she was able to collect, however, the parties separated.

Defendant, on the other hand, testified that the insurance policies were no

different from any other household expense. Each month defendant repaid

plaintiff in cash for the amount due on her behalf. When the policies expired,

the insurer sent each party a check. Defendant's reimbursement was more than

$15,000. In support of her claim to the reimbursement, plaintiff produced two

statements from her checking account showing transaction history from

December 10, 2014, through January 8, 2015, and May 10, 2017, through June


                                                                               A-2468-19
                                          6
9, 2017. The statements show payments in the amount of $99.64 and $33.51

were made to the insurer on December 22, 2014, and May 22, 2017. She also

provided letters she exchanged with the insurers discussing cancellation of the

policies.

      On January 7, 2020, the judge entered a Dual Final Judgment of Divorce

accompanied by a twenty-six-page written decision. After comprehensively

analyzing each of the fourteen alimony factors, pursuant to N.J.S.A. 2A:34 -

23(b), the judge awarded defendant limited duration alimony in the amount of

$400 per week for forty-two months, secured by a $70,000 life insurance policy.

      In a similar fashion, the judge addressed the equitable distribution of the

alleged debts, incorporating each factor under N.J.S.A. 2A:34-23.1 into her

analysis, and concluded that plaintiff had failed to establish either of the alleged

debts. With regard to the mortgage-related debt, the judge found that "[p]laintiff

failed to provide a scintilla of evidence that this mortgage existed, let alone any

agreement. The [c]ourt was not provided with a single financial document

pertaining to this alleged transaction."

      In addressing the insurance reimbursement, the judge noted that both

parties testified extensively that expenses were shared equally throughout the

marriage, and that the parties repaid each other almost exclusively in cash. The


                                                                              A-2468-19
                                           7
judge found that plaintiff had successfully established that the policies existed

and that premiums were withdrawn from her account, but failed to demonstrate

that she was not reimbursed by defendant in the same manner as every other

martial expense. Consequently, defendant was not ordered to repay either of the

alleged debts.1

        On appeal, plaintiff raises the following issues for our consideration:

              POINT I

              THIS HONORABLE COURT SHOULD REVERSE
              THE [TRIAL JUDGE'S] DECISION, IN WHICH SHE
              ORDERED THAT ALIMONY WAS TO BE PAID
              FROM [PLAINTIFF] TO [DEFENDANT] IN THE
              AMOUNT OF [$400] PER WEEK FOR FORTY-TWO
              MONTHS, AS THIS DECISION WAS NOT
              SUPPORTED BY ADEQUATE, SUBSTANTIAL,
              CREDIBLE EVIDENCE.

              POINT II

              THIS HONORABLE COURT SHOULD REVERSE
              THE [TRIAL JUDGE'S] DECISION, IN WHICH SHE
              ORDERED THAT [PLAINTIFF] HAD FAILED TO
              MEET HER BURDEN OF PROOF WITH REGARD
              TO THE EQUITABLE DISTRIBUTION OF THE
              [$25,000] MORTGAGE AMOUNT SHE ASSUMED
              AND THE MORTGAGE INSURANCE PREMIUMS,
              AS THIS DECISION WAS NOT SUPPORTED BY
              ADEQUATE,      SUBSTANTIAL,       CREDIBLE
              EVIDENCE.


1
    The parties were ordered to pay their own attorneys' fees.
                                                                             A-2468-19
                                          8
      In our review, we defer to a trial court's factual findings, which "are

binding on appeal when supported by adequate, substantial, credible evidence."

Cesare v. Cesare, 154 N.J. 394, 411-12 (1998) (citing Rova Farms Resort, Inc.

v. Invs. Ins. Co., 65 N.J. 474, 484 (1974)). We "do not weigh the evidence,

assess the credibility of witnesses, or make conclusions about the evidence."

Slutsky v. Slutsky, 451 N.J. Super. 332, 344 (App. Div. 2017) (quoting

Mountain Hill, LLC v. Twp. of Middletown, 399 N.J. Super. 486, 498 (App.

Div. 2008)).    This is particularly so in divorce proceedings, because they

"involve[] the Family Part's 'special jurisdiction and expertise in family matters,'

which often requires the exercise of reasoned discretion." Ibid. (quoting Cesare,

154 N.J. at 413).

      "[O]ur '[d]eference is especially appropriate'" where, as here, "the

evidence is largely testimonial and involves questions of credibility." Ibid.

(second alteration in original) (quoting Cesare, 154 N.J. at 412). "Because a

trial court '"hears the case, sees and observes the witnesses, [and] hears them

testify," it has a better perspective than a reviewing court in evaluating the

veracity of witnesses.'" Cesare, 154 N.J. at 412 (alteration in original) (quoting

Pascale v. Pascale, 113 N.J. 20, 33 (1988)). Thus, we will not disturb a trial

court's factual findings unless we are "convinced that they are so manifestly


                                                                              A-2468-19
                                         9
unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice." Ibid. (quoting Rova

Farms, 65 N.J. at 484).

      Plaintiff argues the trial judge's decision to award defendant limited

durational alimony was not supported by evidence demonstrating her inability

to maintain the parties' martial lifestyle. She reminds us that the parties kept

separate financial accounts and split household expenses equally, both before

and during the marriage, and therefore contends that alimony is unnecessary to

enable defendant to maintain the lifestyle she was able to independently provide

for herself. Plaintiff argues that because defendant did not depend on her

financial support during the marriage, she should not have to provide financial

support following the divorce.

      A Family Part judge has broad discretion in setting an alimony award.

Steneken v. Steneken, 367 N.J. Super. 427, 434 (App. Div. 2004) (citing

N.J.S.A. 2A:34-23(b)).      However, "the exercise of this discretion is not

limitless" and is "frame[d]" by the statutory factors set forth in N.J.S.A. 2A:34-

23(b). Ibid. We will not disturb an alimony award if the trial judge's conclusions

are consistent with the law and not "manifestly unreasonable, arbitrary, or

clearly contrary to reason or to other evidence, or the result of whim or caprice."


                                                                             A-2468-19
                                       10
Foust v. Glaser, 340 N.J. Super. 312, 316 (App. Div. 2001) (quoting Raynor v.

Raynor, 319 N.J. Super. 591, 605 (App. Div. 1999)). The purpose of alimony

is "to assist the supported spouse in achieving a lifestyle that is reasonably

comparable to the one enjoyed while living with the supporting spouse during

the marriage." Crews v. Crews, 164 N.J. 11, 16 (2000).

      In this case, the trial judge's decision to award defendant limited

durational alimony was supported by substantial, adequate, credible evidence.

The judge considered the financial needs and circumstances of both parties, their

testimony regarding the marital lifestyle and financial matters, the duration of

the marriage, and all of the documentary evidence when she carefully and

systematically analyzed each of the alimony factors. That analysis led her to

conclude that limited durational alimony, in the amount of $400 per week for a

period of forty-two months, was necessary in order for defendant to maintain

the marital lifestyle. We discern no abuse of discretion in either the amount or

duration of alimony ordered.

      With regard to equitable distribution of the alleged debts, plaintiff argues

the trial judge disregarded credible evidence in the record by concluding that

she failed to establish the legitimacy of either the mortgage-related debt or the

parties' agreement regarding defendant's insurance reimbursement. Plaintiff


                                                                            A-2468-19
                                      11
contends that her testimony, as well as the documentary evidence she produced,

including the photocopy of the purported agreement, definitively established

defendant's obligation to repay the debts.

      The equitable distribution of property aims "to effect a fair and just

division of marital assets." Steneken v. Steneken, 183 N.J. 290, 299 (2005)

(quoting Steneken, 367 N.J. Super. at 434). "It reflects a public policy that is 'at

least in part an acknowledgement "that marriage is a shared enterprise, a joint

undertaking, that in many ways [] is akin to a partnership."'" Thieme v. Aucoin-

Thieme, 227 N.J. 269, 284 (2016) (alteration in original) (quoting Smith v.

Smith, 72 N.J. 350, 361 (1977)). "Applying the equitable distribution statute, a

Family Part judge undertakes a three-step analysis." Ibid. n.4 (citing Rothman

v. Rothman, 65 N.J. 219, 232 (1974)). The judge must first "'decide what

specific property of each spouse is eligible for distribution'; second, [he or she]

'must determine [the property's] value for purposes of such distribution'; and

finally, it 'must decide how such allocation can most equitably be made.'" Ibid.

(alteration in original) (quoting Rothman, 65 N.J. at 232). It is the proponent's

"obligation to persuade the court, by a preponderance of the evidence, that the

proposal for equitable distribution is fair and equitable under the specific facts

of the case." Clementi v. Clementi, 434 N.J. Super. 529, 532 (Ch. Div. 2013).


                                                                              A-2468-19
                                        12
      Initially, we find no error in the judge's decision not to admit the alleged

copy of the parties' agreement regarding the mortgage-related debt. N.J.R.E.

1002, known as the "Best Evidence Rule," requires an original writing to prove

its contents, when the writing's contents are material to the dispute, and

production is not otherwise excused.        Moreover, plaintiff was unable to

authenticate the document, recalling only that it was drafted in either 2002 or

2003 in the parties' living room. See N.J.R.E. 901. Accordingly, the judge did

not abuse her discretion in rejecting the exhibit.

      Plaintiff similarly failed to offer any evidence tending to show the parties'

alleged agreement that she would receive defendant's insurance reimbursement.

While acknowledging plaintiff's production of her communications with the

insurer as well as her bank statements, she failed to offer any evidence showing

she was entitled to the funds. Defendant testified she repaid plaintiff for the

premiums each month. Conversely, plaintiff testified that she was never repaid.

The trial judge found "the credibility of the parties regarding this specific issue

[was] in equipoise."     Without further proof of the parties' agreement, we

conclude the judge's decision not to enforce either of the alleged debts was

supported by substantial, adequate, credible evidence.

      Affirmed.


                                                                             A-2468-19
                                       13